Citation Nr: 1504205	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for right Achilles tendonitis.

2.  Entitlement to a disability rating greater than 10 percent for left Achilles tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran essentially contends that his service-connected right Achilles tendonitis and left Achilles tendonitis are both more disabling than currently evaluated.
 
A review of the Veteran's claims file indicates that his most recent VA examination for bilateral Achilles tendonitis occurred in March 2010.  At that examination, the examiner found that the Veteran's bilateral Achilles tendonitis was resolved without residuals and there were no functional limitations.  The Veteran submitted a May 2012 private treatment report by Dr. W.R. which indicated that he had "significant loss of range of motion in the right ankle, less so on the left, with pain and guarding noted on the right as well."  Dr. W.R. also noted in May 2012 that the Veteran had pain to palpation of the anterior lateral ankle joint.  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in March 2010, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected right Achilles tendonitis and service-connected left Achilles tendonitis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The Board also notes that the May 2012 report by Dr. W.R. indicates that the Veteran "may have an osteochondral defect secondary to his injury that has gone undiagnosed."  In connection with the new examination, the examiner should be asked to describe the manifestations of the Veteran's service-connected bilateral Achilles tendonitis. 

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for bilateral Achilles tendonitis in recent years.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to evaluate the current nature and severity of his bilateral Achilles tendonitis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  To the extent possible, the examiner should attempt to distinguish the manifestations of bilateral Achilles tendonitis from any other coexisting nonservice-connected foot or ankle disability.  In this regard, the examiner should state whether the Veteran has an osteochondral defect and whether any such defect is a manifestation of his bilateral Achilles tendonitis.  The examiner also should state whether the Veteran's service-connected left Achilles tendonitis is manifested by marked limited motion of the ankle.  The examiner should state further whether the Veteran's service-connected right Achilles tendonitis is manifested by ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between zero and 10 degrees or in plantar flexion at more than 40 degrees or in dorsifleixon at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  The examiner finally should provide an opinion concerning the functional impact of the service-connected bilateral Achilles tendonitis on the Veteran's daily life and employability.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

